Citation Nr: 0502874	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-11 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to current combined evaluation in excess of 
60 percent for a lumbar spine disability, on and after 
February 13, 2002.  

2.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disability prior to February 13, 2002.  

3.  Entitlement to an effective date earlier than March 21, 
1995, for a grant o service connection for a lumbar spine 
disorder.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1943 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action by the RO 
that granted service connection for a lumbar spine disability 
that was assigned a 20 percent rating from March 21, 1995.  
The veteran appeared and gave testimony at a September 2000 
hearing at the RO.  A transcript of this hearing is of 
record.  

In a February 2001 rating action the RO increased the rating 
for the veteran's lumbar spine disability to 40 percent 
disabling, effective March 21, 1995.  In March 2003 the RO 
increased the evaluation for the veteran's lumbar spine 
disability to 60 percent disabling, effective February 13, 
2002.  In a subsequent rating action of October 2002 the RO 
assigned a 40 percent rating for the veteran's lumbar spine 
disability, characterized as a low back strain, effective 
September 23, 2002.  A 20 percent rating was assigned for 
neuropathy of the left lower extremity and a 20 percent 
rating was also assigned for neuropathy of the right lower 
extremity, each effective from September 23. 2002.  

The issues involving ratings for the veteran's lumbar spine 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's was discharged from active service on 
September 8, 1944.  

2.  The veteran's original claim for service connection for a 
back disorder was received on October 2, 1944.  

3.  The veteran's original claim for service connection was 
denied by the RO in a rating action of June 1993: the veteran 
did not submit a notice of disagreement within one year of 
that decision, and it became final.  

4.  The veteran submitted a reopened claim for service 
connection for a back disorder on March 21, 1995.  

CONCLUSION OF LAW

The criteria for an effective date earlier than March 21, 
1995, have not been met. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.400(o)(2), 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, as amended, 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2004).  It 
also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).

In letters dated in November 2003, and January 2004, VA 
notified the veteran that the evidence needed to substantiate 
the claims was that showing an earlier claim, or earlier 
entitlement to the benefit.  The November letter told him 
what evidence he was responsible for and what evidence VA 
would undertake to obtain.  The letters informed the veteran 
that he could submit his own evidence.  This notice served to 
inform the veteran that he could submit relevant evidence in 
his possession.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice should generally be 
provided prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision.  

The Pelegrini Court, however, clarified that its decision was 
not intended to invalidate existing decisions, and that a 
sufficient remedy for deficient notice was Board action to 
ensure that the notice was given.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report the existence of, or 
submit, additional evidence substantiating the claim.  Even 
if he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as if the 
evidence were received prior to initial adjudication.  The 
effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  This appeal turns on when the 
veteran submitted his claim, and whether there are prior 
final decisions.  These are questions that do not require a 
medical examination or opinion.  There is also no reported 
and outstanding evidence that could substantiate the claim.

There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's service medical records indicate treatment 
during service for complaints of persistent back pain, 
fibrillary twitching of the back and shoulders, fatigue, and 
difficulties moving his left arm as readily as his right arm.  
After considerable observation and treatment the diagnosis 
was amyotrophic lateral sclerosis.  The veteran was 
discharged from service because of this disability.  

In October 1944, the veteran submitted a claim for service 
connection for a disability, which he described as resulting 
in sharp pain under the shoulder blades, and pain on the 
right side of the back.  That month service connection was 
granted for "muscular sclerosis," and a 50 percent rating 
was assigned for this disability, effective September 9, 
1944.  

Following VA examinations conducted in January and March 
1947, the RO, in a rating of April 1947, reduced the 
evaluation for amyotrophic lateral sclerosis to 
noncompensable(0 percent), from February 1947.   That 
evaluation has been confirmed and continued by subsequent 
rating action.  

In June 1993 the RO denied service connection for arthritis 
of the back.  The veteran was informed of this decision in a 
July 1993 letter, but he did not file a timely notice of 
disagreement with this rating action.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002).

In a March 21, 1995, statement, the veteran indicated that a 
private physician did not believe that the veteran's 
diagnosis of amyotrophic lateral sclerosis was accurate, and 
he requested a medical evaluation in order that the VA could 
reevaluate his condition and make an accurate diagnosis.  

In a rating action of January 2000 the RO granted service 
connection for osteoarthritis of the lumbar spine, which was 
assigned a 20 percent rating from March 21, 1995.  


Law and regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2004).  

Where an allowance is premised on new and material evidence 
received after a final decision, the effective date is the 
latter of the date of receipt of the reopened claim or the 
date entitlement arose. 38 C.F.R. § 3.400(q).

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id (citing 38 C.F.R. § 
3.155(a) (2003)).  The Federal Circuit has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi,  360 F.3d 1306 (2004).

As noted above, the veteran filed a claim with VA in October 
1944, about a month after service discharge, for service 
connection for a disability that caused back pain.  In 
response to this claim the RO granted service connection for 
"muscular sclerosis," which was recharacterized thereafter 
as amyotrophic lateral sclerosis.  This disability was 
originally rated as 50 percent disabling, but thereafter was 
subsequently reduced to noncompensable.  

In February 1993, the veteran submitted a claim for increase 
in the evaluation of amyotrophic lateral sclerosis, and for 
service connection for osteomyelitis.  In support of his 
claim, he subsequently submitted a statement from Nellie Lee, 
M.D., dated in April 1993.  Dr. Lee reported in part that the 
veteran's "complaint of back pain is secondary to 
Osteoarthritis."  In a rating action in July 1993 the RO 
denied service connection for osteoarthritis.  The veteran 
was notified of this decision by letter dated in July 1993, 
but did not submit a notice of disagreement within one year.  

In a 2000 rating action the RO granted service connection for 
osteoarthritis of the lumbar spine and assigned March 21, 
1995, as an effective date for service connection for this 
disability based on the receipt on that date of a letter from 
the veteran asking for a reevaluation of the diagnosis of his 
previously service connected amyotrophic lateral sclerosis.  

The veteran contends that the October 1944 claim, which 
served as the basis for service connection for muscular 
sclerosis, encompassed a claim for service connection for a 
back disability.  The effective date of an award for service 
connection is the day after service discharge provided that 
the claim for service connection was made within one year of 
service separation.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i).  

Assuming, however, that the there was a 1944 claim, the 
record shows that service connection for osteoarthritis of 
the back was denied by the RO in an unappealed rating action 
of June 1993.    The statutory framework does not allow the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that was predicated upon a reopened claim.  Sears v. 
Principi, 16 Vet. App. 244, 247-8 (2001)  Since that is the 
case, the provisions of 38 C.F.R. § 3.400 require that the 
date of the veteran's reopened claim for service connection 
for osteoarthritis (and associated disc disease) of the 
lumbar spine, March 21, 1995, be considered as the 
appropriate effective date for the grant of service 
connection for this disability.  Since the facts are clear 
cut and against the claim for an earlier effective date, the 
doctrine of reasonable doubt is not for application.


ORDER

Entitlement to an effective date earlier than March 21, 1995, 
for a grant o service connection for a lumbar spine disorder 
is denied.

REMAND

The veteran has reported receiving treatment for his back 
complaints at the VA outpatient treatment clinic in 
Hackensack, New Jersey.   No clinical records reflecting this 
treatment are in the claims folder.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran was last was afforded a VA examination of his 
service connected low back disability in September 2002.  At 
the conclusion of that examination the diagnosis was chronic 
low back strain and bilateral lumbosacral radiculopathy.  
During the examination it was noted that the veteran had a 
herniated lumbar disc at L2-L3.  Shortly after this 
examination, VA revised the regulations and rating schedule 
for evaluating disorders of the spine.  On September 23, 
2002, there was revision of the criteria for evaluating 
intervertebral disc syndrome. See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  In 2003, the criteria for evaluating 
disabilities of the spine were further revised. See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  The 
examination conducted in September 2002 did not provide 
sufficient clinical information to evaluate the veteran's 
spinal disability under the revised criteria.  

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  Obtain copies of all clinical records 
documenting the veteran's reported 
treatment for his lumbar spine disorder at 
the VA outpatient clinic in Hackensack, New 
Jersey.  All records obtained should be 
associated with the claims older.  

2.  Afford the veteran orthopedic and 
neurological examinations to determine the 
current extent and severity of his service 
connected low back disability.  The claims 
folder must be made available to the 
examiners.  The examiners should state that 
the claims folder has been reviewed.  

The orthopedic examiner should specify the 
range of motion of the lumbar spine 
including forward flexion, extension, left 
and right lateral flexion, and left and 
right rotation.  The examiner should 
determine whether the low back disability 
is manifested by weakened movement, excess 
fatigability, or incoordination. Such 
inquiry should not be limited to muscles or 
nerves. These determinations should, be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

On neurologic examination, the examiner 
should note whether intervertebral disc 
disease causes incapacitating episodes 
(doctor prescribed bed rest) and if so 
describe the number and duration of such 
episodes during the past 12 month.  

The examiner should note all neurologic 
abnormalities caused by intervertebral disc 
disease.

The neurologic examiner should also note 
whether disc disease causes complete or 
partial paralysis, or neuritis or neuralgia 
of any nerve. If there is partial 
paralysis, neuritis or neuralgia of any 
nerve, the examiner should note whether 
such paralysis is mild, moderate or severe.  

3.  Then, readjudicate the claims, and if 
they remain denied, issue a supplemental 
statement of the case.  Then, the case 
should be returned to the Board, if 
otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


